USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                                                 United States Court of Appeals                     For the First CircuitNo. 98-1588                  FREDERICK E. HAMILTON, ET AL.,                     Plaintiffs, Appellants,                                v.                       FRASER PAPERS, INC.,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF MAINE         [Hon. Eugene W. Beaulieu, U.S. Magistrate Judge]                              Before                     Boudin, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Michael A. Duddy with whom Kozak, Gayer & Brodek, P.A. was onbrief for appellants.     John D. Gleason with whom James L. Costello and Curtis ThaxterStevens Broder & Micoleau LLC were on brief for appellee.October 14, 1998                                                                  Per Curiam. In a well-reasoned decision, the magistratejudge granted summary judgment to the defendant in the districtcourt.  We have reviewed the briefs and pertinent record documentsand are satisfied that the district court correctly resolved thematter.  To put the matter in a nutshell, the inferences relied onby the plaintiffs as warranting a full-fledged trial are too thinto create material issues of disputed fact.  Affirmed.